Citation Nr: 1007662	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a bilateral foot 
disability.  

3.  Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD) 
and major depression.  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In an August 1997 Board decision, the Board determined that 
new and material evidence had not been submitted to reopen 
claims of entitlement to service connection for a back 
disorder and a bilateral foot disorder, to include fracture 
of the left foot.  The Board remanded the issue of service 
connection for PTSD.  In March 2001, the RO again remanded 
the issue of service connection for PTSD.  

Thereafter, the Veteran again raised the issues of whether 
new and material evidence has been received to reopen the 
claim of service connection for disabilities of the back and 
feet.  In addition, the Veteran sought service connection for 
major depression, hypertension, and left shoulder 
disabilities.  

In a July 2004 rating decision, the RO continued the denial 
of service connection for PTSD, and also denied the 
additionally raised issues.  The Veteran thereafter perfected 
an appeal to those newly raised issues.  

The Board has referred to the issues of service connection 
for PTSD and service connection for major depression under 
the broader characterization of service connection for a 
psychiatric disability.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran's back disability, bilateral foot disability, 
hypertension and left shoulder disability claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

1.  Service connection is in effect for bronchial asthma, 
which is evaluated as 60 percent disabling, and the Veteran 
was awarded a total disability rating based on individual 
unemployability due to service-connected disability as a 
consequence of the impact of this sole service-connected 
disability.

2.  Resolving all reasonable doubt in the Veteran's favor, 
PTSD with major depression had its onset in service or is 
related to his service-connected bronchial asthma.


CONCLUSION OF LAW

PTSD with major depression was incurred in active service.  
38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
PTSD with major depression, which constitutes a complete 
grant of the Veteran's psychiatric disability claim.  As 
such, no discussion of VA's duty to notify or assist is 
necessary.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The Veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  These stressors 
include several purported experiences.  The Veteran stated 
the following: at a field hospital in Vietnam, he helped to 
transfer wounded service members and civilians, and he saw 
persons who had been wounded or killed; in Thailand, he was 
injured in a jeep crash; he witnessed atrocities, including 
the beheading of a Vietnamese civilian; he witnessed 
mistreatment of enemy prisoners; he had close friends who 
were killed; he was subjected to rocket or mortar attacks and 
sniper attacks; he served as a convoy driver or guard and saw 
bodies at the roadside in June 1967; and in Vietnam, he was 
assigned to help a medical team at a medical facility and 
claims that he witnessed severely injured individuals.

VA medical evidence dated after the Veteran was discharged 
from service satisfies the first and second elements of a 
PTSD claim under the criteria of 38 C.F.R. § 3.304(f), 
because it shows that the Veteran has been diagnosed on 
multiple occasions as having PTSD as a result of stressful 
incidents he reportedly experienced during service.  He was 
also diagnosed as having major depression.

Having submitted a diagnosis of PTSD and medical evidence 
linking PTSD to claimed in-service stressors, the Board must 
now determine whether the record contains credible supporting 
evidence that any of the claimed in-service stressors 
occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the Veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  In 
determining whether a Veteran participated in combat, the 
Veteran's oral and written testimony will be weighed together 
with the other evidence of record.  Cohen v. Brown, 10 Vet. 
App. 128, 146 (1997).

If VA determines that a Veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a Veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality." VAOPGCPREC 12-99.  The General Counsel 
also indicated that the determination of whether a Veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a Veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the Veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the Veteran did not engage 
in combat.  Id.

In this case, although the Veteran has claimed combat service 
and told some medical examiners that he had combat service, 
there is no evidence currently in the claims file that 
establishes the Veteran's participation in combat.  Since the 
Veteran did not engage in combat with the enemy, his stressor 
cannot be related to combat.  Moreover, his allegations with 
regard to stressors alone are not enough to establish the 
occurrence of a stressor.  Rather, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's statements as to the 
occurrence of the claimed stressor.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence means that the appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

A request for stressor verification was made of the U.S. Army 
and Joint Services Records Research Center (JSSRC).  The 
JSSRC was unable to confirm the claimed stressors.  The 
Veteran also provided the names of two individuals who he 
indicated were friends who were killed; however, one person 
by the stated name was killed prior to his service.  The 
other name was incomplete and although the JSSRC confirmed 
that persons with the last name provided by the Veteran were 
killed, the Veteran did not know the first name of the 
individual who served with him.  

However, the service treatment records confirm that the 
Veteran was involved in a jeep accident in April 1968 and 
injured his leg at that time.  The Veteran reported that the 
jeep accident was a stressor to several medical professionals 
and their diagnoses of PTSD and major depression were based, 
at least in part, on the stated stressors, including the jeep 
accident.  See VA medical reports dated in August 1995, March 
1998, and January 1995.  The sufficiency of a stressors is a 
medical determination; thus the examiners were competent to 
state that it was one of the underlying bases for the 
diagnosis.  Cohen.

Thus, there is corroborating evidence that the Veteran was in 
a jeep accident during service.  Therefore, this stressor has 
been verified.  The Board notes that corroboration of every 
detail of a claimed stressor is not required; credible 
independent evidence that the incident occurred is 
sufficient.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The Board is mindful of the lack of any verification 
for the majority of the claimed stressors; however, the 
pertinent diagnoses were based in part on the verified 
stressor and the Board finds that sufficient.  Further, an 
August 2009 diagnosis offered by the VA examiner, who 
indicated on Axis III that the Veteran's major depressive 
disorder was related in part to his service-connected 
bronchial asthma.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  Accordingly, service connection for 
PTSD with major depression is warranted.


ORDER

Service connection for PTSD with major depression is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

During the course of this appeal, the Veteran was not 
provided a notice letter informing him of the basis of the 
Board's August 2007 prior denials of service connection for 
back and bilateral foot disability, and the evidence needed 
to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As such, these issues must be remanded.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be 
associated with the Veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, 418 (2006).

As to his hypertension, the service treatment records reflect 
that the Veteran reported having high or low blood pressure 
on his separation examination in May 1968.  He has a current 
diagnosis of hypertension.  He has provided lay evidence of 
continuity.  Thus, the evidence suggests a possible 
association with service.  Davidson.

With regard to a left shoulder disability, the service 
treatment records do not document a left shoulder injury.  
However, he has a post-service diagnosis of trapezial sprain 
and repeated complaints of pain.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation, to specifically 
include varicose veins, tinnitus, and flat feet.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  The Federal Circuit)has also 
determined that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Federal Circuit further stated in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009), that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

In this case, there is a post-service diagnosis of left 
shoulder disability and the Veteran has provided lay evidence 
of continuity of symptoms.  He is competent to report pain.  
However, the Veteran is not competent to provide evidence as 
to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  As such, the Veteran 
should be afforded a VA examination to make this assessment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Issue the Veteran and his 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical and 
lay) evidence not previously provided to 
VA is necessary to substantiate the 
Veteran's back and bilateral foot 
disability claims.  The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the Veteran and 
which portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the Veteran provide any 
evidence in his possession that pertains 
to the claim.  The letter must also state 
the basis of the prior denial (August 
1997) and indicate what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of hypertension and left shoulder 
disability.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
that any current hypertension and left 
shoulder disability had their clinical 
onset during service or is related to any 
in-service disease, event, or injury.  In 
addition, the examiner should indicate if 
hypertension was manifest in the initial 
post-service year.  The examiner should 
provide a complete rationale for all 
opinions expressed and conclusions 
reached, and should comment on the May 
1968 separation examination.  

3.  Then readjudicate the Veteran's 
claims.  If the benefit sought on appeal 
is not granted, the RO should issue an 
SSOC and provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


